In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-3516
JOSE EDIN PINEDA-TERUEL,
                                                           Petitioner,
                                 v.

MERRICK B. GARLAND,
Attorney General of the United States,
                                                          Respondent.
                     ____________________

              On Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A209-451-083
                     ____________________

  ARGUED SEPTEMBER 24, 2021 — DECIDED OCTOBER 27, 2021
                ____________________

   Before EASTERBROOK, ROVNER, and KIRSCH, Circuit Judges.
    KIRSCH, Circuit Judge. Jose Edin Pineda-Teruel illegally en-
tered the United States in 2007. He was removed to Honduras
in 2017. In 2019, he again attempted to enter the United States
but was apprehended at the border. Facing enforcement of the
prior removal order, Pineda-Teruel ﬁled an application seek-
ing withholding of removal under the Immigration and Na-
tionality Act and protection under the Convention Against
2                                                   No. 20-3516

Torture, claiming that he was the target of an extortion
scheme in Honduras and risked death if he returned. Both an
immigration judge and the Board of Immigration Appeals
found that Pineda-Teruel failed to establish eligibility for
withholding of removal under the Immigration and Nation-
ality Act or protection under the Convention Against Torture.
We ﬁnd no error and therefore deny Pineda-Teruel’s applica-
tion.
                                I
    Pineda-Teruel is a citizen and native of Honduras, where
he owns a coffee farm. He first entered the United States in
2007 and was removed to Honduras ten years later, on June
14, 2017, pursuant to an order of removal. He subsequently
reentered the United States in May 2019 and was appre-
hended at the border. Pineda-Teruel applied for withholding
of removal under the Immigration and Nationality Act (INA),
8 U.S.C. § 1231(b)(3)(A), and protection under the Convention
Against Torture (CAT), 8 C.F.R. §§ 1208.16–1208.18.
    On November 27, 2019, Pineda-Teruel appeared pro se be-
fore an immigration judge (IJ) for a hearing to determine the
merits of his application. Pineda-Teruel testified that he began
to experience problems in Honduras upon his return to the
country in June 2017. He did not testify about any targeted
threats in Honduras prior to his return from the United States.
     Pineda-Teruel testified that in August 2017 three men af-
filiated with the mafia but acting as police officers (dressed in
police uniforms and driving a police vehicle) robbed him and
demanded future monthly payments because he had just re-
turned from the United States. He testified that because of his
stay in the United States the mafia believed that he had
No. 20-3516                                                               3

money: “What they said was, you just came back to [sic] the
United States, so you have a little bit of money. So, you have
to give it to us or else we’ll kill you. They think you have
money.” Admin R. 114–15. Prior to his testimony before the
IJ, Pineda-Teruel told an Immigration and Naturalization Ser-
vice Asylum Officer the same thing: “They do this with eve-
ryone that comes from the US they think we have money
that’s why they’re doing it because they think I have money
because I came from the [U]nited [S]tates.” Admin R. 170.
Pineda-Teruel did not attribute the mafia’s demands to his
ownership of a coffee farm in any way.
    Pineda-Teruel further testified that after August 2017 the
mafia contacted him four to five times seeking unpaid extor-
tion fees and later came to his coffee farm looking for him.
Pineda-Teruel was not at the farm, but the mafia killed his
two cousins who were working at the farm. According to
Pineda-Teruel, he is positive that his cousins’ killers now re-
side in the United States. 1
    Sometime later, Pineda-Teruel moved to an apartment a
few hours away from his farm. He was afraid to go outside
the apartment, fearing that the mafia would somehow find
him. He lived there until he saw two unknown, armed men
looking for him outside the apartment complex in April 2019.
Though he experienced no harm or interaction with these in-
dividuals, Pineda-Teruel said that, at that point, he feared for
his life and decided to reenter the United States.


1Pineda-Teruel testified, “They’re here in the United States.” The IJ asked,
“How do you know that?” to which Pineda-Teruel responded, “Because I
investigated and I’m 100% sure that they’re here. You can jail me if you
think that I’m lying but I’m 100 percent sure.” Admin R. 111.
4                                                   No. 20-3516

    The IJ denied Pineda-Teruel’s application. With respect to
withholding of removal under the INA, the IJ found that
Pineda-Teruel failed to establish past persecution and failed
to establish likelihood of future persecution if he were to re-
locate within Honduras. The IJ also found that there was no
nexus between Pineda-Teruel’s fear of harm—which was due
to the mafia’s belief that he had money from his time in the
United States—and any claimed status as a member of a stat-
utorily protected social group, a required element for a suc-
cessful withholding of removal claim under the INA. On the
CAT claim, the IJ found that Pineda-Teruel’s fears were too
speculative to constitute a substantial risk of torture. Addi-
tionally, the IJ found that Pineda-Teruel had not shown that
he could not reasonably relocate in Honduras to avoid future
harm.
    Pineda-Teruel appealed to the Board of Immigration Ap-
peals (BIA), now represented by counsel, arguing that his sta-
tus as a landowner could provide the required nexus between
his fear of harm and a statutorily protected ground. The BIA
dismissed Pineda-Teruel’s appeal, concluding that his land-
owner nexus argument was waived since it had not been
made before the IJ, and agreed with the IJ that Pineda-Teruel
otherwise failed to establish fear of harm on account of a stat-
utorily protected ground, so he was ineligible for withholding
of removal under the INA. The BIA also agreed with the IJ
that Pineda-Teruel’s past experiences in Honduras did not
rise to the level of past persecution or torture, and that he had
not established a clear probability of torture in the future
given that he had successfully relocated within Honduras.
    Pineda-Teruel timely filed this petition for review.
No. 20-3516                                                     5

                                II
    Pineda-Teruel asserts that the IJ erred by failing to develop
the record regarding his status as a landowner, which he ar-
gues will make him eligible for withholding of removal under
the INA. He also asserts that the agency overlooked key evi-
dence in ﬁnding that his experiences did not rise to the level
of torture or constitute a substantial risk of future torture, and
that with this evidence, he has established that it is more likely
than not that he will be tortured if he is returned to Honduras.
We address each argument in turn, reviewing the IJ’s decision
as supplemented by the BIA. Kaharudin v. Gonzales, 500 F.3d
619, 622 (7th Cir. 2007) (where the BIA “adopts the decision of
the IJ and supplements that decision with its own reasoning,
our review is of the IJ’s decision as supplemented”).
                                A
    To be eligible for withholding of removal under the INA,
an applicant must establish that he has suﬀered past persecu-
tion or that there is a clear probability of future persecution
on account of race, religion, nationality, membership in a par-
ticular social group, or political opinion. Tsegmed v. Sessions,
859 F.3d 480, 484 (7th Cir. 2017) (citing 8 U.S.C.
§ 1231(b)(3)(A)); 8 C.F.R. § 1208.16(b). According to Pineda-
Teruel, being a landowner establishes his status as a member
of a protected social group and thus provides the nexus re-
quired between a statutorily protected ground and his alleged
past persecution and risk of future persecution. But, Pineda-
Teruel asserts, articulating a social group claim is a “nuanced
and complicated legal art” which is diﬃcult for pro se liti-
gants to navigate on their own. Petitioner-Appellant’s Br. at
33. Therefore, Pineda-Teruel says, the IJ had a duty to develop
the record on his status as a landowner in order to explore the
6                                                             No. 20-3516

nexus necessary to support his withholding of removal
claim. 2
    To correct this alleged error, Pineda-Teruel asks us to re-
mand so he can develop the record on his status as a land-
owner. In doing so, he argues for a new rule in this circuit that
would broaden the duty on immigration judges in the case of
pro se applicants. The Fourth Circuit has recognized such a
rule, requiring IJs to develop the record on the complex ele-
ments of a legal claim that the applicant asserts but fails to
adequately articulate, including “a broad and robust duty to
help pro se asylum seekers articulate their particular social
groups.” Quintero v. Garland, 998 F.3d 612, 633 (4th Cir. 2021)
(reasoning that “immigration judges have a duty to explore
for, probe into, and elicit all facts relevant to the applicant's
claim and potential social groups”).
    But we need not make any new rules here, because
Pineda-Teruel never even suggested that his harm (or risk of
harm) was related to his ownership of a coﬀee farm. Rather,
Pineda-Teruel repeatedly gave an entirely diﬀerent reason for
his being targeted by the maﬁa: because he had just returned
from the United States, and so the maﬁa believed that he had

2 Pineda-Teruel does not address whether this argument was waived be-
fore the BIA, but neither does the government. Ordinarily, we do not con-
sider an argument on appeal that the BIA “properly declined to review []
as it had never been presented to the IJ.” Duarte-Salagosa v. Holder, 775 F.3d
841, 845 (7th Cir. 2014) (declining to review a social group argument for a
withholding of removal claim that the applicant presented only for the
first time on appeal to the BIA). But a waiver argument can be waived on
appeal. See Geva v. Leo Burnett Co., 931 F.2d 1220, 1225 (7th Cir. 1991); see
also Zhong v. U.S. Dep't of Just., 480 F.3d 104, 107 (2d Cir. 2007) (the ex-
haustion of administrative remedies requirement in 8 U.S.C. § 1252(d)(1)
is not jurisdictional and thus is waivable).
No. 20-3516                                                   7

money. At no point did Pineda-Teruel suggest, nor did the de-
cisions below rely on any assumption, that the belief that he
had money was in relation to his status as a landowner. There-
fore, adopting the Fourth Circuit’s rule would not change the
results in Pineda-Teruel’s case. To our knowledge, no circuit
has held that an IJ has a duty to concoct legal theories and
develop a record on those theories on behalf of the applicant,
in contradiction of an applicant’s own legal theory. Such a
rule would be required here to divert Pineda-Teruel’s asserted
legal theory into one that could then be saved by the Fourth
Circuit’s rule.
    We agree with the decisions below that Pineda-Teruel
failed to establish the required nexus between any past perse-
cution or risk of future persecution and a statutorily protected
ground.
                                 B
   Next, Pineda-Teruel asserts that the IJ erred when it de-
nied his application for CAT protection because it overlooked
the murder of his two cousins and ignored key evidence re-
garding his relocation within Honduras—that he lived in hid-
ing and was eventually found by his persecutors. He argues
that with this evidence, he has satisﬁed his burden under
CAT.
    Our case law recognizes that remand may be warranted
when the agency overlooks key aspects of an applicant’s claim
“and might reach a diﬀerent conclusion after fuller evaluation
of the record.” Velasquez-Banegas v. Lynch, 846 F.3d 258, 264
(7th Cir. 2017). But when the agency does not ignore or over-
look key evidence, we review the agency’s decision under the
highly deferential substantial evidence standard and will
8                                                           No. 20-3516

aﬃrm unless the record compels a conclusion that the appli-
cant has established that it is more likely than not that he or
she will be tortured at the hands of or with the acquiescence
of government oﬃcials if removed. See Garcia-Arce v. Barr, 946
F.3d 371, 376–78 (7th Cir. 2019); 8 C.F.R. § 1208.16(c)(2), (3). A
speculative fear of future torture that rests on an unproven
chain of hypotheticals does not satisfy the applicant’s burden.
See Barry v. Barr, 916 F.3d 666, 670–71 (7th Cir. 2019).
    Here, the IJ did not overlook or ignore the evidence
Pineda-Teruel highlights. Rather, the IJ considered the evi-
dence and concluded that Pineda-Teruel had not met his bur-
den. First, the IJ discussed in some detail Pineda-Teruel’s
claim that the maﬁa killed his cousin while pursing him. 3 Sec-
ond, the IJ explicitly acknowledged Pineda-Teruel’s claims
that after he relocated, he lived in hiding and that individuals
came to his apartment in 2019 looking for him. Therefore, we
reject Pineda-Teruel’s invitation to remand the case for the IJ
to consider evidence that it already considered.
   Satisﬁed that the IJ considered the evidence Pineda-Teruel
argues was overlooked, we turn to whether that evidence
compels the conclusion that Pineda-Teruel will more likely
than not be tortured if he is returned to Honduras. It does not.
Although the murder of his cousin or cousins is tragic,


3Pineda-Teruel claims that the mafia killed two cousins, while the IJ’s de-
cision references only one cousin. This is because Pineda-Teruel testified
repeatedly about his “cousin” (singular) who the mafia killed at his farm.
Whether Pineda-Teruel claims that one or two cousins were killed does
not change our analysis of whether the IJ overlooked the events Pineda-
Teruel described or (as discussed below) whether this evidence compels a
contrary result.
No. 20-3516                                                  9

Pineda-Teruel oﬀers only his own speculation that these mur-
ders occurred at the hands of or with the acquiescence of gov-
ernment oﬃcials. Pineda-Teruel testiﬁed that maﬁa members,
whom he believed were aﬃliated with the Honduran police,
committed the murders (and later followed him to his hiding
spot). Taking the events to which he testiﬁed as true, he of-
fered no evidence beyond his speculation that ties the police
from his initial encounter (or any government oﬃcials) to the
murders (or to the men that visited his apartment). His spec-
ulation that they are connected is not enough to compel the
conclusion that he is more likely than not to be tortured with
government acquiescence if he is removed to Honduras.
Moreover, according to Pineda-Teruel, the killers are now in
the United States. Pineda-Teruel cannot establish a substantial
risk of torture in Honduras by armed men who are no longer
there. While Pineda-Teruel insists that the two men who
killed his cousins are part of a broader network of the maﬁa,
many of whom are still in Honduras, Pineda-Teruel has failed
to show more than a speculative fear of future torture based
on the hypothetical that the maﬁa will send new killers after
him (presumably believing that he still has money from his
travels to the United States, which ended in 2017, or from his
current stay in the United States) when he returns to Hondu-
ras. Finally, Pineda-Teruel relocated in Honduras without ex-
periencing any harm. He claims that he was afraid to leave his
apartment because of the maﬁa, who eventually caught up
with him. But again, he did not provide any evidence beyond
his speculation that the police oﬃcers who committed the in-
itial theft (or any Honduran government oﬃcial) were con-
nected to the armed men who followed him to his hide-away
apartment. And although Pineda-Teruel claims that armed
men came to the apartment complex in which he was living,
10                                              No. 20-3516

he is also “100% sure” that the men that came to kill him at
his farm (and instead killed his cousins) are living in the
United States. Pineda-Teruel doesn’t attempt to explain why
he would be in more danger from his pursuers in Honduras
than he would be in the United States. The agency’s decision
is supported by substantial evidence.
     The petition is DENIED.